      Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2379 Page 1 of 16



  1
  2
  3

 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
l l INDECT USA CORP.,                                 Case No. 3:18-cv-02068-BEN-DEB

12                  Plaintiff,
                                                     Jud_ge Daniel E; Butcher
              V.                                     Umted States Magistrate Judge
13
14 PARK ASSIST, LLC,

15                  Defendant.
16
17        AMENDED REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

18           TO THE CENTRAL AUTHORITY OF AUSTRALIA:

19           The United States District Court for the Southern District of California presents its
20 compliments to the appropriate judicial authority of Australia and respectfully requests

21     international judicial assistance to obtain evidence for use in a civil proceeding before this
22 Court in the above-captioned patent infringement dispute.

23           This Court requests the assistance described herein pursuant to the Hague
24 Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
25 Matters ("Convention"), as adopted and implemented in the United States of America at
26 28 U.S.C. § 1781, and as ratified under Australian law. The United States District Court
27 for the Southern District of California is a competent court of law and equity, which
28 properly has jurisdiction over this matter, and has the power to compel the production of
       evidence both within and outside its jurisdiction. See Fed. R. Civ. P. 4(f)(2)(B), 28(b);
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2380 Page 2 of 16




 1 All Writs Act, 28 U.S.C. §§ 1651, 1781(b).
 2            The production of documents requested herein is intended for use at trial, and in the
 3 view of this Court will be highly relevant to the claims and defenses in this case, in
 4 particular to PlaintiffINDECT USA Corp.'s claims under 35 U.S.C. §§ 101, 102, and 103.
 5            This request is made with the understanding that it will in no way require any person
 6 to commit any offense, or to undergo a broader form of inquiry than he would if the
 7 litigation were conducted in Australia. The requesting Court is satisfied that the evidence
 8 sought to be obtained through this request is relevant and necessary and cannot reasonably
 9 be obtained by other methods. Because this Court lacks authority to compel participation
10 of this person and such participation being necessary in order that justice be served in the
11    above-captioned proceedings, this Court respectfully requests assistance from the
12 Appropriate Judicial Authority.
13       1.      SENDER
14                 Honorable Daniel E. Butcher
                   United States Magistrate Judge
15                 United States District Court for the Southern District of California
16                 333 W. Broadway #420
                   San Diego, California 92101
17                 United States of America
18
         2.      CENTRAL AUTHORITY OF THE REQUESTED STATE
19                 Private International and Commercial Law Section
                   Australian Government
20
                   Attorney-General's Department
21                 Robert Garran Offices
                   3-5 National Circuit
22
                   BARTON ACT 2600
23                 Australia
24       3.      PERSON TO WHOM THE EXPECTED REQUEST IS TO BE
25               RETURNED

26                  Paul V. Storm
                    Foley & Lardner LLP
27                  2021 McKinney Avenue, Suite 1600
28                  Dallas, Texas 75201
                    United States of America
--------------
               Case 3:18-cv-02068-BEN-DEB
                 ----~--- - - - - - - - - -Document
                                            -  --   128
                                                     - -Filed
                                                         --   02/23/21
                                                               --      PageID.2381 Page 3 of 16
                                                                              ---·-----------   ---·-------------------   - -----------,




           1                      Telephone: 214-999-3000
           2
                     4.      SPECIFICATION OF DATE BY WHICH THE REQUESTING
           3                 AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
                             LETTER OF REQUEST
           4
                          This Court requests that the documents be delivered by April 2, 2021.
           5
           6        5.       IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
                             UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
           7                 FOLLOWING REQUEST:
           8                 a. Requesting judicial authority:
           9                    Honorable Daniel E. Butcher
         10                     United States Magistrate Judge
                                United States District Court for the Southern District of California
         11                     333 W. Broadway #420
         12                     San Diego, California 92101
                                United States of America
         13
                             b. To the competent authority of Australia:
         14
                                Private International and Commercial Law Section
         15                     Australian Government
         16                     Attorney-General's Department
                                Robert Garran Offices
         17                     3-5 National Circuit
         18                     BARTON ACT 2600
                                Australia
         19
                 Case name and number:
         20
                          The evidence requested relates to the action Indect USA Corp. v. Park Assist, LLC,
         21
                 Case No. 3:18-cv-02409-BEN-DEB, pending in the United States District Court for the
         22
                 Southern District of California, and its companion case Park Assist, LLC v. San Diego
         23
                 County Regional Airport Authority and Ace Parking Management, Inc., Case No. 3: 18-cv-
         24
                 02068-BEN-DEB, also pending in the United States District Court for the Southern District
        25
                 of California.
        26
                    6.      NAMES AND ADDRESSES OF THE PARTIES AND THEIR
        27                  REPRESENTATIVES
        28
                            Indect USA Corp. v. Park Assist, LLC, Case No. 3:18-cv-02409-BEN-DEB
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2382
                                                                     ----- ---Page     4 of 16
                                                                              -------------------------- f--------------------,




 1                 a. Plain tiff
 2
                       Indect USA, Corp.
 3
                       Represented By:
 4
                       Mikle S. Jew
 5                     Foley & Lardner LLP
                       3579 Valley Centre Drive, Suite 300
 6
                       San Diego, California 92130
 7                     Telephone: 858-847-6700
 8
                       Paul V. Storm
 9                     J. Michael Thomas
                       Foley & Lardner LLP
10
                       2021 McKinney Avenue, Suite 1600
11                     Dallas, Texas 75201
                       Telephone: 214-999-3000
12
                   b. Defendant
13
14                     Park Assist, LLC

15                     Represented By:
16                     Jason M. Kirby
                       Kirby & Kirby, LLP
17                     501 W. Broadway, Suite 1720
18                     San Diego, California 92101
                       Telephone: 619-487-4404
19
20                    TodM. Melgar
                      Gerald A. Haddad
21                    Rachel J. Rodriguez
22                    Phillips Nizer LLP
                      485 Lexington Avenue
23                    New York, NY 10017
24                    Telephone: 212-977-9700 ·
25                Park Assist, LLC v. San Diego County Regional Airport Authority and Ace
26                Parking Management, Inc., Case No. 3:18-cv-02068-BEN-DEB,
                  c. Plaintiff
27
28                    Park Assist, LLC
--·--------------
                 Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2383 Page 5 of 16
                    --   - - - - - - - - -     ----------- - - - - - - - - -




               1                Represented By:
             2                  Jason M. Kirby
                                Kirby & Kirby, LLP
             3                  501 W. Broadway, Suite 1720
             4                  San Diego, California 92101
                                Telephone: 619-487-4404
             5
             6                  Tod M. Melgar
                                Gerald A. Haddad
             7                  Rachel J. Rodriguez
             8                  Phillips Nizer LLP
                                485 Lexington Avenue
             9                  New York, NY 10017
           10                   Telephone: 212-977-9700
           11                 d. Defendants
           12
                                (i) Ace Parking Management, Inc.
           13
           14                   Represented By:
                                Mikle S. Jew
           15                   Foley & Lardner LLP
           16                   3579 Valley Centre Drive, Suite 300
                                San Diego, California 92130
           17                   Telephone: 858-847-6700
           18
                                Paul V. Storm
           19                   J. Michael Thomas
          20                    Foley & Lardner LLP
                                2021 McKinney Avenue, Suite 1600
          21                    Dallas, Texas 75201
          22                    Telephone: 214-999-3000

          23                    (ii) San Diego County Regional Airport Authority

          24                    Represented By:
          25                    Eric M. Acker
                                John R. Lanham
          26                    Janet S. Kim
          27                    Morrison & Foerster LLP
                                12531 High Bluff Drive
          28                    San Diego, California 92130-2040
                                Telephone: 858-720-5100
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2384 Page 6 of 16



  1       7.      NATURE AND PURPOSE OF PROCEEDINGS AND SUMMARY OF
 2                FACTS
 3             Park Assist owns United States Patent No. 9,594,956 (the '"956 Patent"), entitled

 4 "Method and System for Managing a Parking Lot Based on Intelligent Imaging." Park
 5 Assist sued users of Indect's products of infringing the '956 Patent. Indect brought this
 6 action for declaratory judgment against Park Assist seeking a declaration that neither Indect

 7 nor users of Indect's products have infringed, either directly, contributorily, or by
 8 inducement, literally or under the doctrine of equivalents, any claim of the '956 Patent.
 9 Indect also seeks a declaration regarding the invalidity ofthe'956 Patent. Indect also claims
10 Park Assist has engaged in unfair and unlawful anticompetitive behavior with the intent to
11 wrongfully gain business and market share and cause harm to Indect by, inter alia, falsely
12 and in bad faith claiming that Indect infringes the '956 Patent and bringing sham litigation
13 for infringement of the '956 Patent against users ofindect's products.
14        In this case's companion case, Park Assist filed suit against Defendants San Diego

15 County Regional Airport Authority ("SDCRAA") and Ace Parking Management, Inc.
16 ("Ace Parking") on September 5, 2018, asserting infringement of one U.S. patent in
17 violation of United States federal patent laws 35 U.S.C. §§ 1, et seq. Park Assist alleges
18 that SDCRAA and Ace Parking the '956 Patent.
19             The technology at · issue in both cases pertains to parking guidance systems

20 developed and sold by Indect. Indect, SDCRAA, and Ace Parking have denied all
21 allegations of infringement, raised several affirmative defenses to liability, and asserted
22 claims or counterclaims for declaratory relief. Indect, SDCRAA, and Ace Parking have
23 asserted that the parking guidance system developed by Indect and operated by SDCRAA
24 and/or Ace Parking is not capable of infringing the '956 Patent and that the '956 Patent is
25 invalid.
26             Accompanying this submission are copies of Plaintiff's First Amended Complaint

27 setting forth its claims and Defendants' Answers and Counterclaims setting forth their
28 defenses and counterclaims in both cases. This Court has not conducted any independent
      investigation of Plaintiff's claims or Defendants' defenses, but pursuant to the U.S. Federal
          Case
----------- - < - 3:18-cv-02068-BEN-DEB
                  - - - - - - - - - -- ------    Document 128 Filed 02/23/21 PageID.2385
                                              ---------------------------------------
                                                                                           Page 7 of 16



         1 Rules of Civil Procedure, the parties are entitled and obligated to seek discovery of
         2 information in an effort to support their claims and defenses. Such discovery may take the
        3 form of requests for documents and depositions, including from non-parties.
        4           Richard Joffe is a named inventor on the '956 Patent. Mr. Joffe also worked as Park
        5 Assist's Chief Executive Officer from 2005-2013. He possesses or has access to the
        6 original records relating to the '956 Patent and the underlying research. The information
        7 Mr. Joffe has is relevant to Indect's affirmative claims and SDCRAA and Ace Parking's
        8 affirmative defenses and counterclaims. Mr. Joffe also has unique knowledge regarding the
        9 '956 Patent and the research and development of the covered method that Indect,
       10 SDCRAA, and Ace Parking cannot obtain from any other source.
       11      8.      EVIDENCE TO BE OBTAINED AND PURPOSE
       12           This Letter of Request is for evidence that is expected to be used at trial in the above
       13 referenced civil actions. The evidence will be treated consistent with the Protective Orders
       14 that have already been entered in the above cases, which are attached to this Letter of
       15 Request. The Protective Orders are designed to protect producing entities from any
       16 unauthorized use or disclosure of confidential or proprietary information and allows third
       17 parties to designate materials they produce as "CONFIDENTIAL," "CONFIDENTIAL -
       18 FOR COUNSEL ONLY," or "CONFIDENTIAL - FOR COUNSEL ONLY -
       19 PROSECUTION BAR." Further, the Protective Orders provide generally for return or
       20 destruction of designated material after the final disposition of the case. This Court has
       21 jurisdiction over the parties and the Protective Orders for the purposes of compliance with
       22 and enforcement of its terms.
       23           This Court respectfully requests that this Letter of Request be executed by the
       24 Central Authority of Australia and carried out (in whole or part) by the appropriate
       25 authority and any court appointed by it. Upon execution of this Letter of Request, it is
       26 respectfully requested that the competent judicial authorities of Australia apply all
       27 appropriate means available to them to compelcompliance with the following requests for
       28 documents and testimony.
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2386 Page 8 of 16



 1             Indect is in the process of retaining a Solicitor to assist in obtaining evidence from
 2 Mr. Joffe and will advise the appropriate Australian Court once a Solicitor has been
 3 retained. Consistent with Chapter 2 Articles 17, 18, and 19 of the Hague Convention, and
 4 to the extent that the Australian Court deems it appropriate to appoint a private lawyer to
 5 assist in taking evidence, the Court respectfully requests that the Solicitor retained by
 6 Indect be so appointed.
 7             Mr. Joffe is a named inventor on the '956 Patent, at issue in these actions. Mr. Joffe
 8 is believed to possess documents and testimony concerning: the scope, meaning, or
 9 application of any language, including claim language, in the '956 Patent; the manner or
10 technique in which the '956 Patent improved upon the prior art; and differences and
11    similarities between the prior art and the '956 Patent.
12             Indect, SDCRAA, and Ace Parking seek production from Mr. Joffe of the documents
13 identified in Schedule A. Indect, SDCRAA, and Ace Parking have no legal claims against
14 Mr. Joffe, nor will Indect, SDCRAA, or Ace Parking seek to add Mr. Joffe as a party in
15 these lawsuits. Indect, SDCRAA, and Ace Parking only seek discovery from Mr. Joffe as
16 a non-party witness.
17       9.       IDENTITY AND ADDRESS OF ANY PERSON TO BE EXAMINED
18             The identity and address of the person to be examined are set forth below. The
19 address provided is based on currently available information, and may be supplemented.
20                   Richard Joffe
                     Australia
21
               Indect, SDCRAA, and Ace Parking are attempting to locate Mr. Joffe's current
22
      address in Australia, and will provide it to the appropriate authority in Australia.
23
24       10.      QUESTIONS OR STATEMENT TO BE PUT TO THE PERSONS TO BE
                  EXAMINED
25
               Indect, SDCRAA, and Ace Parking seek to question Mr. Joffe about the topics set
26
      forth in Schedule B.
27
28       11.     DOCUMENTS OR OTHER PROPERTY TO BE INSPECTED
               This Court requests that Mr. Joffe be ordered to produce to Indect, SDCRAA, and
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2387 Page 9 of 16



     1 Ace Parking any documents in his possession, custody, or control as identified in Schedule
 2 A.
 3
           12.     REQUIREMENT THAT EVIDENCE BE GIVEN ON OATH OR
 4                 AFFIRMATION AND ANY SPECIAL FORM TO BE USED
 5               This Court requests that this witness be placed under oath before answering
 6 questions. The requested form of the oath is: "Do you solemnly state that the testimony
 7 you will give in this deposition proceeding will be the truth, the whole truth, and nothing
 8 but the truth?"

 9           · In the event that the witness cannot be placed under oath, it is requested that he
1o answer questions in such manner as provided by Australian law for taking evidence,
11 including those provisions intended to ensure the veracity of oral testimony.
12        13.      SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED
13              For production of documents, this Court requests that:

14                    (a) the witness produce all documents within his possession, custody, or
15                    control, or to which the witness otherwise has access, that are responsive to
16                    the document requests and which are not protected by attorney client privilege
17                    or work product immunity as set forth in Section 16;
18                    (b) the requested documents be produced in the form of duplicates of the
19                    origi~al documents instead of summaries or descriptions;
20                    (c) the requested documents be numbered serially (e.g., "JOFFE0000l")
21                    for ease of identification;

22                    (d) any confidential information be so designated according to the terms of
23                    the Protective Order;

24                    (e) the requested documents be produced as they are kept in the usual course
25                    of business, or be organized and labeled to correspond to the categories in the
26                    request;

27                    (f) the requested documents include electronically stored information
28                   produced in a form in which it is ordinarily maintained or in a reasonably
                      usable for; and
       Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2388 Page 10 of 16...... -· - . _J



      1               (g) the same electronically stored information need not be produced in more
   2                  than one form.
   3            With respect to delivery of documents identified in Schedule A, Indect, SDCRAA,
   4 and Ace Parking agree to accept documents in native electronic format, such that Mr. Joffe
   5 would incur no document processing charges and will ensure that all parties will receive a
   6 copy of the documents. Documents can be delivered electronically to Indect, SDCRAA, or
   7 Ace Parking's counsel, by email or electronic file transfer. Documents need only be
   8 produced once, and they will be treated as evidence in both cases.
   9           This Court requests "American~style" depositions. Specifically, it is requested that:
  10                 (a) United States trial counsel for Indect, SDCRAA, Ace Parking, and Park
  11                 Assist be permitted to examine the witness under oath pursuant to the United
  12                 States Federal Rules of Civil Procedure;
 13                  (b) counsel for the witness, including any United States counsel, be permitted
 14                  to defend the deposition pursuant to the United States Federal Rules of Civil
 15                  Procedure;
 16                  (c) the deposition take place before a court reporter experienced in American
 17                  depositions who will produce a verbatim transcript of the deposition;
 18                  (d) the deposition take place before a videographer experienced in American
 19                  depositions who will videotape the deposition;
 20                  (e) the witness be required to review, correct, and sign the verbatim transcript
 21                  within 14 days after the transcript is furnished to the witness (which may take
 22                  2 to 3 weeks);
. 23                 (f) the witness be examined as soon as practicable; and
 24                  (g) the witness produce requested documents thirty business days prior to the
 25                  examination of the witness.
 26            The deposition will be conducted only once and be treated as evidence in both of the
 27 above-referenced cases.
 28
     Case
       1 - -3:18-cv-02068-BEN-DEB Document
             ----------------------                 128
                                    ------------- - - - -Filed
                                                          -    02/23/21 PageID.2389 Page 11 of 16
                                                            - - ----------·-------------- - - - -




  1        14.     REQUEST FOR NOTIFICATION
 2               This Court respectfully requests that any order made to produce documents
 3 specifically require copies of the documents to be produced to the parties' representatives
 4 as identified in Section 6 above. This Court further requests that the legal representatives
 5 for the parties identified in Section 6 above be informed as soon as practicable of the time
 6 and place for the deposition of witness.
 7
           15.     REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
 8                 PERSONNEL OF THE REQUESTING AUTHORITY AT THE
 9
                   EXECUTION OF THE LETTER OF REQUEST (article 8)
                                  -

                          None.
10
11        16.      SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
                   EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN (article 11,
12
                   .!!l
13              Under the laws of the United States, a witness has a privilege to refuse to give
14 evidence ifto do so would disclose a confidential communication between the witness and
15 his or her attorney that was communicated specifically for the purpose of obtaining legal
16 advice and which privilege has not been waived. Certain limited immunities are also
17 recognized outside the strict definition of privilege, such as the limited protection of work
18 product created by attorneys during or in anticipation of litigation. This right to refuse to
19 give evidence containing privilege information or work product applies to all evidence
20 requested, including documents requested under Section 12 and testimony requested under
21     Section 13.
22        17.      REIMBURSEMENT
23              The fees and costs incurred in the execution of this request that are reimbursable will
24 be borne by Indect, SDCRAA, and Ace Parking. Indect, SDCRAA, and Ace Parking are
25 willing to reimburse the reimbursable fees and costs incurred by Mr. Joffe in complying
26 with requests in Schedules A and B.
27 CONCLUSION
28           It is respectfully requested that this Letter of Request be given the highest
     Case 3:18-cv-02068-BEN-DEB
           __
         - - ,_,                ·- Document 128 Filed 02/23/21 PageID.2390 Page 12 of 16
                   ------------ ------- - - - - -   -------------- - -- - --- -- ---- ------ ----------- ---- -- -------- - - - - - -   --   - -- --------· -·----- - - - - -------- --- - -----------   ------- - -   -----




 1 consideration and enforced as soon as practicable. To the extent that any portion of the
 2 Request cannot be granted, it is respectfully requested that the remaining parts be granted.
 3 This Court assures the Judicial Authorities in Australia that it will reciprocate with similar
 4 assistance in like cases and extends the Judicial Authorities the assurances of its highest
 5 consideration.
 6

 7
        Date: Februarydd,, 2021
 8
                                                                                       Hon. Daniel.Butcher
 9                                                                                     United States Magistrate Judge
10                                                                                     United States District Court
                                                                                       Southern District of California
11
12
        [SEAL OF COURT]
13
14

15
                    I certify the afore signature of the Honorable Daniel E. Butcher, a Magistrate Judge
16
       in the United States District Court, Southern District of California, San Diego, California.
17
18
19     Date: February              iV, 2021
20                                                                                  John Morrill
                                                                                    Clerk of the Court
21                                                                                  United States District Court
22                                                                                  Southern District of California

23
24
25
26
27
28
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2391 - - -13-------
                                                                        Page     of 16---- ___ l



  1                                         SCHEDULE A
  2                   DOCUMENT PRODUCTION BY RICHARD JOFFE
  3          Indect, SDCRAA, and Ace Parking request that Richard Joffe produce documents
  4 according to the terms below:
  5          (1) All documents relating to the ownership, title, transfer, or assignment of United
  6 States Patent No. 9,594,956.
  7          (2) Mr. Joffe's internal documents and working files for any work done m
  8 connection with United States Patent No. 9,594,956
 9           (3) Correspondence with Park Assist concerning the prosecution of United States
10 Patent No. 9,594,956.
11           (4) All documents relating the conception and reduction to practice the subject
12 matter of each asserted claim of United States Patent No. 9,594,956, including engineering
13 notebooks, laboratory notebooks, log books, record books, memoranda, design reviews,
14 progress reports, technical reports, drawings, schematics, specifications, diagrams,
15 computer records, diaries, calendars, test results, invention disclosures, and patent
16 prosecution records.
17           (5) All documents relating to the use, research, design, development, testing,
18 manufacture, operation, distribution, importation, sale, licensing, and marketing of
19 products covered by any claim of United States Patent No. 9,594,956.
20          (6) All documents relating to the research, design, development, manufacture,
21 assembly testing, or operation of any device, prototype, product, or system that allegedly
22 embodies, falls within the scope of, or is practiced in accordance with the subject matter of
23 any claim of United States Patent No. 9,594,956, including any engineering notebooks,
24 laboratory notebooks, log books, record books, memoranda, design reviews, progress
25 reports, technical reports, drawings, schematics, specifications, diagrams, computer
26 records, diaries, calendars, or test results.
27          (7) All documents that refer to any modification, improvement, changes, or any
28 proposed modification, improvement, or change during the research, design, development,


                                                                    r" ~-... l\il)   1• 1 A_r,Ul?.:UlO-Rli'N_nli'.R
 Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2392 Page 14 of 16




 1 manufacture, assembly, testing or operation of any product, device, apparatus, method,
 2 process, or system that allegedly embodies, falls within the scope of, or is practiced in
 3 accordance with the subject matter of any claim of United States Patent No. 9,594,956,
 4 including attempts to design or re-design products to avoid infringing any pre-existing
 5 patents.
 6        (8) Any personnel records Mr. Joffe has from his employment with Park Assist.
 7        (9) Mr. Joffe's resume or curricula vitae.
 8        (10) All documents relating to any publications, including abstracts, papers,
 9 presentations, or speeches authored or given, in whole or in part, by Mr. Joffe.
10        (11) All communications between Mr. Joffe and Daniel Cohen regarding United
11 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
12        (12) All communications between Mr. Joffe and Bob Caspe regarding United States
13 Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
14        (13) All communications between Mr. Joffe and Aaron Isaksen regarding United
15 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
16        (14) All communications between Mr. Joffe and Ilan Goodman regarding United
17 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
18        (15) All communications between Mr. Joffe and Ian Yamey regarding United States
19 Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
20        (16) All communications between Mr. Joffe and Michael Klevansky regarding
21 United States Patent No. 9,594,956 or the method covered by United States Patent No.
22 9,594,956.
23        (17) All communications between Mr. Joffe and Andrew Crawford regarding United
24 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
25        (18) All communications between Mr. Joffe and Konstantyn Prokopenko regarding
26 United States Patent No. 9,594,956 or the method covered by United States Patent No.
27 9,594,956.
28        (19) All communications between Mr. Joffe and Steven Hartman regarding United
     Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2393 Page 15 of 16
                                                                 -----------·-----------




 1 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
 2           (20) All communications between Mr. Joffe and Aurelien Ramondou regarding
 3 United States Patent No. 9,594,956 or the method covered by United States Patent No.
 4 9,594,956.
 5           (21) All communications between Mr. Joffe and Mark Kudas regarding United
 6 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
 7           (22) All communications between Mr. Joffe and Ezequiel Cura regarding United
 8 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
 9           (23) Copies of all sworn testimony ever given by Mr. Joffe, including transcripts
10 (printed transcripts, audiotapes, and videotapes), affidavits, or declarations under oath.
11           (24) All documents related to any written descriptions of any claim of United States
12 Patent No. 9,594,956, including all "invention disclosures" and other written descriptions
13 authored by Mr. Joffe.
14          (25) All documents Mr. Joffe identified as potentially or allegedly invalidating prior
15 art to, or otherwise relevant to, the patentability or enforceability of United States Patent
16 No. 9,594,956.
17          (26) All documents relating to any evaluation, analysis, or review of any prior art
18 relating to United States Patent No. 9,594,956, including any evaluation, analysis, or
19 review of any documents that refer to any prior art relating to United States Patent No.
20 9,594,956.
21
22
23
24
25
26
27
28
 Case 3:18-cv-02068-BEN-DEB Document 128 Filed 02/23/21 PageID.2394 Page 16 of 16--·--- ________ :
                                                                   --   -- -- -   ---------




     1                                   SCHEDULEB
 2                 TOPICS FOR EXAMINATION OF RICHARD JOFFE
 3        Indect, SDCRAA, and Ace Parking request that Richard Joffe appear and provide
 4 testimony according to the terms below:
 5        (1) The research, design, and development of the method covered by United States
 6 Patent No. 9,594,956.
 7        (2) The assignment of United States Patent No. 9,594,956 to Park Assist.
 8        (3) Mr. Joffe's relationship with Park Assist.
 9        (4) Mr. Joffe's relationship with the other named inventors listed on United States
10 Patent No. 9,594,956.
11       (5) The decision to apply for a patent to cover the subject matter of United States
12 Patent No. 9,594,956.
13
14
15
16.
17
18
19
20
21
22
23
24
25
26
27
28
